

 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement effective as of January 2, 2012 (this “Agreement”) is
entered into by and between BLUE DOLPHIN ENERGY COMPANY, a Delaware corporation
(the “Company”), and Thomas J. McReynolds, Jr. (the “Executive”).
 
1. Employment.  On the terms and subject to the conditions set forth herein, the
Company hereby employs the Executive and the Executive hereby accepts employment
with the Company.
 
2. Duties and Responsibilities. Subject to the terms of this Agreement, the
Company will employ the Executive as the Chief Financial Officer, CFO,and Senior
Vice President, SVP, of the Company and the Executive will perform the duties,
functions and services as are customarily or otherwise reasonably incidental to
that position and such other duties, functions and services with respect to the
Company, and the other subsidiaries of the Company (the “Group”) as may be
determined by the Board of Directors of the Company or the applicable Group
member.  The Executive shall be based in Houston, Texas.
 
3. Compensation and Other Executive Benefits.  As compensation for the
Executive’s services hereunder during the Employment Term (as defined in Section
4), the Company will during the Employment Term:
 
(a) pay to the Executive an annual base salary (the “Base Salary”) of $200,000
in accordance with the then current payroll policies of the Company, which Base
Salary will be subject to increase (but not decrease) at the discretion of the
Company;
 
(b) pay to the Executive bonuses from time to time as determined by the Board of
Directors of the Company, in its sole and absolute discretion, which bonuses
shall be based on a calendar year performance and paid on or about the 31st of
March the following year;
 
(c) subject to the right of the Company to amend or terminate any employee
benefit, compensation or welfare plan, (i) afford the Executive the right to
participate in (A) such medical and dental plans as the Company makes available
to its exempt salaried employees generally during the Employment Term and (B)
any employee and/or group benefit plans that the Company makes available to its
exempt salaried employees generally during the Employment Term (including,
without limitation, disability, accident, medical, life insurance and
hospitalization plans) and (ii) subject to the requirements of the business
expense reimbursement policies and procedures of the Company as in effect from
time to time, reimburse the Executive for the reasonable out-of-pocket expenses
he incurs in the course of performing his duties hereunder, including parking
and use of a cell phone.
 




 
 

--------------------------------------------------------------------------------

 


 
(d) give the Executive 15 days of paid vacation each calendar year under current
Company policy.  These days expire December 31 of each year with no payment for
any unused days, and 15 new days shall become available on January 1 of each
year. Should the Company plan change to allow for unused days to be carried over
to the next calendar year, the Executive’s rights will mirror the Company’s
plan;
 
(e) give the Executive 40 hours per year for personal time, and
 
(f) grant to Executive pursuant to the terms of that certain stock option
agreement dated the date hereof the option to acquire a number of shares of the
common stock of the Company equal to 100,000 divided by the average share price
the first 5 trading days after consummation of the Nixon Blue Dolphin
transaction and pursuant to the terms and subject to the conditions provided in
such stock option agreement. The options will vest over three years in equal
amounts on the first, second andthird anniversary dates of the effective date of
this agreement. Additional participation in the stock option plan is at the
discretion of the CEO and the Board of Directors.
 
4. Term.  The term of the Executive’s employment under this Agreement (the
“Employment Term”) will be for a term of three (3) years commencing on the date
of this Agreement (the “Initial Term”), with the term thereafter extending for
successive one year periods provided, however, that either party may elect for
the Employment Term to terminate effective any time subsequent to the expiration
of the Initial Term if such party provides written notice of such termination at
least six (6) months in advance of such termination.
 
5. Change of Control   In the event there is a Change in Control  (as defined in
the 2000 Stock Incentive Plan of the Company) subsequent to the Change in
Control that will take place as a result of the issuance of shares to Lazarus
Energy Holding or as a result of the possible distribution of LEH’s share in
BDCO to its current owners, the Executive shall be entitled to a severance pay
equal to two times the Base Salary in the event that he elects within 90 days of
such Change in Control not to thereafter continue his employment with the
Company.In the event the Executive elects within 90 days of such Change in
Control not to continue his employment, the Post Employment Restrictive Period
(hereinafter defined) will be reduced to half.In addition, all options currently
held by the Executive shall become fully vested and exercisable.
 
6. Termination of Employment.


(a)           For Due Cause.  If the Company has Due Cause (as hereinafter
defined) to terminate the Executive’s employment, the Company will be entitled
to terminate the Executive’s employment at any time by delivering written notice
of that termination to the Executive, in which event (i) that termination will
be effective immediately on the delivery of that notice, (ii) the Company will
pay to the Executive his Base Salary accrued and unpaid to the date of that
termination and (iii) all the rights and benefits the Executive may have under
the employee benefit, bonus and/or stock option plans and programs of the
Company, if any, will be determined in accordance with the terms and conditions
of those plans and programs.  “Due Cause” means:  (i) the Executive has
committed a willful serious act, such as fraud, embezzlement or theft, against
any member of the Group, intending to enrich himself at the expense of the
Group; (ii) the Executive has been indicted of a felony charge or entered a plea
of nolo contendere or been convicted of a misdemeanor charge involving moral
turpitude; (iii) the Executive has engaged in conduct that has caused
demonstrable and serious injury, monetary or otherwise, to any member of the
Group; (iv) the Executive, in carrying out his duties hereunder, has been guilty
of willful gross negligence or willful gross misconduct; (v) the Executive has
refused to carry out his duties hereunder in gross dereliction of those duties
or (vi) the Executive has materially breached this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           Death.  If the Executive dies, (i) the Executive’s employment will
terminate on the date of his death, (ii) the Company will pay to the Executive’s
estate the Executive’s Base Salary accrued and unpaid through the end of the
month in which he dies and (iii) all rights and benefits the Executive (or his
estate) may have under the employee benefit, bonus and/or stock option plans and
programs of the Company, if any, will be determined in accordance with the terms
and conditions of those plans and programs.


(c)           Disability.  If the Executive suffers a Disability (as hereinafter
defined), (i) the Executive’s employment will terminate on the date on which the
Company determines that the Disability has occurred, (ii) the Company will pay
to the Executive his Base Salary accrued and unpaid through the end of the month
in which his employment is terminated because of that Disability and (iii) all
the rights and benefits the Executive may have under the employee benefit, bonus
and/or stock option plans and programs of the Company, if any, will be
determined in accordance with the terms and conditions of those plans and
programs.  “Disability” means the inability or incapacity (by reason of a
medically determinable physical or mental impairment) of the Executive to
perform the duties and responsibilities then assigned to him hereunder for a
period that can be reasonably expected to last more than 180 days.  That
inability or incapacity will be documented to the reasonable satisfaction of the
Company by appropriate correspondence from registered physicians reasonably
satisfactory to the Company.


(d)           Voluntary Termination By Executive.  The Executive may voluntarily
terminate his employment at any time by providing at least 30 days’ prior
written notice to the Company.  In the event of such a voluntary termination,
(i) the Company will pay to the Executive his Base Salary accrued and unpaid to
the date his employment terminates and (ii) all the rights and benefits the
Executive may have under the employee benefit, bonus and/or stock option plans
and programs of the Company, if any, will be determined in accordance with the
terms and conditions of those plans and programs.


(e)           Other Terminations.  The Company will be entitled to terminate the
Executive’s employment at any time for any reason.  If the Company terminates
the Executive’s employment for any reason other than Due Cause or the
Executive's Disability, the Company will pay to the Executive 50% of his Base
Salary if the termination occurs during the first 6 months after the effective
date of this Agreement and if the termination occurs more than 6 months after
the effective date of this Agreement the Company will pay him an amount equal to
his Base Salary. The termination will be in accordance with the then current
payroll policies of the Company and all the rights and benefits the Executive
may have under the employee benefit, bonus and/or stock option plans and
programs of the Company, if any, will be determined in accordance with the terms
and conditions of those plans and programs.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7. Competition and Confidentiality.
 
(a)           The Executive acknowledges that:  (i) the Company, and other
members of the Group are engaged in the business of providing services which
include, but are not limited to, the ownership and operation of pipelines and
other oil and gas facilities and oil and gas mineral interests, and the
consideration and participation in Projects (as defined below  (the “Business”);
(ii) the Executive’s work for the Company will give the Executive the trade
secrets of and other confidential information concerning the Company and the
other members of the Group; (iii) the Executive’s covenants in this Section 6
are essential to protect the Business and the goodwill of the Group and they
impose a reasonable restraint on the Executive in light of the activities and
business of the Group on the date hereof; and (iv) the Executive has the means
to support himself and his dependents other than by engaging in the Business in
contravention of this Section 7, and this Section 7 will not impair his ability
to provide that support.
 
Accordingly, the Executive covenants that he will not, at any time during the
Employment Term or the period of two years after the termination of the
Executive’s employment pursuant to Section 6(a), or (d) (the “Post-employment
Restricted Period”), either directly or indirectly, through one more
affiliates:  (i) engage as an officer, director or in any other managerial
capacity or as an owner, co-owner or other investor of or in, whether as an
employee, independent contractor, consultant or advisor, or as a sales
representative, dealer or distributor of any kind, in any business selling any
products or providing any services in competition with the Business or the Group
within the 30 mile radius area surrounding any facility in which any member of
the Group is then engaged in providing that product or service (the
“Territory”); (ii) call on or otherwise solicit any natural person who is at
that time employed by any member of the Group in any managerial capacity with
the purpose or intent of attracting that person from the employ of the Group;
(iii) call on, solicit or perform services for, either directly or indirectly,
any person that at that time is, or at any time within one year prior to that
time was, a customer of any member of the Group within any Territory, for the
purpose of soliciting or selling any product or service in competition with the
Group within that Territory, and/or (iv) .engage in any acquisition, capital
project, joint venture, investment or endeavor relating to the oil and gas
industry which has been evaluated, investigated, contemplated or considered by
the Company or any Group member at any time during the Employment Term, whether
or not known to the Executive prior to the date hereof (a “Project”).  In
consideration of the foregoing, the Company hereby agrees to provide to the
Executive access to its Confidential Information (as hereinafter defined) and to
pay the Executive compensation subsequent to the termination of his employment
to the extent provided in Section 6(e).
 
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing herein shall prohibit the Executive from owning an interest in Seminole
Energy Services LLC or being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation.

 
(b)           The Executive acknowledges that:  (i) the Group has a legitimate
business interest in the protection of its Confidential Information (as
hereinafter defined); and (ii) the Group’s Confidential Information is a
valuable asset worthy of and subject to protection by the Group.  Accordingly,
the Executive covenants that:  (i) during the Employment Term and thereafter,
the Executive will keep confidential all Confidential Information of the Group
that is known to him and, except with the specific prior written consent of the
Company or as required to be disclosed by law or the order of any agency, court
or other governmental authority, not disclose that Confidential Information to
any person except members of the Group and their employees, accountants, counsel
and other designated representatives.  It is hereby understood and agreed that,
during the Employment Term, the Executive may use the Confidential Information
for the benefit of the Company and of the Group in connection with the ordinary
course performance of his duties hereunder. “Confidential Information” of the
Group means all know-how, trade secrets and other confidential or nonpublic
information prepared for, by or on behalf of, or in the possession of, any
member of the Group, including (i) nonpublic proprietary information, (ii) other
information derived from reports, investigations, research, studies, work in
progress, codes, marketing, sales or service programs, capital expenditure
projects, cost summaries, equipment, product or system designs or drawings,
pricing or other formulae, contract analyses, financial information,
projections, customer lists, agreements with vendors, joint venture agreements,
confidential filings with any agency, court or other governmental authority,
(iii) any information which relates to any Project,  and (iv) all other
concepts, methods, techniques and processes of doing business, ideas or
information that can be used in the operation of a business or other enterprise
and is sufficiently valuable, or potentially valuable, and secret to afford an
actual or potential economic advantage over others.  Confidential Information
does not include any information that currently is generally available to and
generally known by the public or, through no fault of the Executive, hereafter
becomes generally available to and generally known by the public.
 
 (c)           At any time at the request of the Company and promptly upon the
termination of the Executive’s employment for any reason without the requirement
of any request therefor, the Executive will deliver to the Company all the
following then in the Executive’s possession or subject to disposition by the
Executive:  (i) the originals and all copies of all Confidential Information;
(ii) the originals and all copies of all books, business forms, drawings, files,
lists, memoranda, notebooks, notes, records and other documents (including all
thereof stored in computer memories or on disks, on microfiche or by any other
means) which relate to the Business or any member of the Group, whether
compiled, made or prepared by the Executive or by any other person; and (iii)
all devices, equipment, tools and other tangible property owned or leased by any
member of the Group.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           It is the desire and intent of each of the parties that the
covenants and agreements of the Executive in Sections 7(a), (b), and (c) (the
“Restrictive Covenants”) be enforced to the fullest extent permissible under all
applicable laws and public policies. However, in the event Executive resigns his
employment on the basis that the Company and/or a member of the Group materially
breached one or more provisions within this Agreement, such material breach(es)
by the Company and/or any member of the Group shall render the Restrictive
Covenants as provided for in Section 7(a) of this Agreementvoid and
unenforceable, and bar the legal and equitable enforcement of these Restrictive
Covenants by the Company and/or any member of the Group against the Executive.
Accordingly, if any particular portion of any Restrictive Covenant is
adjudicated to be invalid or unenforceable, that Restrictive Covenant will be
deemed amended (i) to reform the particular portion to provide for such maximum
restrictions as will be valid and enforceable or, if that is not possible, then
(ii) to delete therefrom the portion thus adjudicated to be invalid or
unenforceable.  The Restrictive Covenants will inure to the benefit of any
successor or successors to the Company and each other member of the Group.
 
(e)           The Executive acknowledges that (i) the Restrictive Covenants are
expressly for the benefit of the Company and the other members of the Group,
(ii) one or more of the members of the Group would be irreparably injured by a
violation of any of the Restrictive Covenants and (iii) the members of the Group
would have no adequate remedy at law in the event of such violation.  Therefore,
the Executive acknowledges and agrees that injunctive relief, specific
performance or any other appropriate equitable remedy (without any bond or other
security being required) are appropriate remedies to enforce compliance by the
Executive with the Restrictive Covenants, and that all members of the Group are
third party beneficiaries of this Agreement.
 
8. No Conflicts.  The Executive represents and warrants that the Executive is
under no contractual or other restriction or obligation that will (a) limit the
Executive’s activities on behalf of the Company or (b) prohibit or inhibit
disclosure or use by the Executive of any information in possession of the
Executive that directly or indirectly relates to the operation or business of
the Company or the services to be rendered by the Executive, under this
Agreement or otherwise.
 
9. Notices.  All notices, requests, demands and other communications given under
or by reason of this Agreement must be in writing and will be deemed given when
delivered in person or when mailed, by certified mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as a
party may specify by notice pursuant to this provision):
 
(a)           If to the Company:


Blue Dolphin Energy Company
801 Travis, Suite 2100
Houston, Texas 77002
Attn:    Ivar Siem
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If to the Executive:


Thomas J. McReynolds, Jr.
6613 Wanita Place
Houston, TX 77007


10. Governing Law.  This Agreement will be governed by and construed in
accordance with the substantive laws of the State of Texas and the venue for all
disputes will be Harris County, Texas.
 
11. Additional Instruments.  The Executive and the Company will execute and
deliver any and all additional instruments and agreements that may be necessary
or proper to carry out the purposes of this Agreement.
 
12. Entire Agreement and Amendments.  This Agreement contains the entire
agreement of the Executive and the Company relating to the matters contained
herein and supersedes all prior agreements and understandings, oral or written,
between the Executive and the Company with respect to the subject matter
hereof.  This Agreement may not be amended or modified except by an agreement in
writing signed by the party against whom enforcement of any waiver or
modification is sought.
 
13. Headings.  The headings of Sections and subsections hereof are included
solely for convenience and will not control the interpretation of any of the
provisions hereof.
 
14. Tax Withholding.  Notwithstanding any other provision hereof, the Company
may withhold from amounts payable hereunder all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
 
15. Separability.  If any provision of this Agreement is rendered or declared
illegal, invalid or unenforceable by reason of any existing or subsequently
enacted legislation or by the final judgment of any court of competent
jurisdiction, the Executive and the Company will promptly meet and negotiate
substitute provisions for those rendered or declared illegal or unenforceable to
preserve the original intent of this Agreement to the extent legally possible,
but all other provisions of this Agreement shall remain in full force and
effect.
 
16. Assignments.  The rights and obligations of the Executive under this
Agreement are personal to him, and none of those rights, benefits or obligations
will be subject to voluntary or involuntary alienation, assignment or transfer,
except as otherwise contemplated hereby.
 
17. Effect of Agreement.  Subject to the provisions of Section 15 with respect
to assignments, this Agreement will be binding on the Executive and his heirs,
executors, administrators, legal representatives and assigns and on the Company
and its successors and assigns, except as otherwise contemplated hereby.  The
Executive acknowledges that the provisions of Section 6 are for the benefit of
all of the members of the Group, in addition to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
18. Execution.  This Agreement may be executed in multiple counterparts, each of
which will be deemed an original and all of which will constitute one and the
same agreement.
 
19. Waiver of Breach.  The waiver by either party to this Agreement of a breach
of any provision of the Agreement by the other party will not operate or be
construed as a waiver by the waiving party of any subsequent breach by the other
party.
 






IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
effective as of the date first above written.
 
 

BLUE DOLPHIN ENERGY COMPANY     EXECUTIVE         
By: __________________________________
__________________________________________ 
Name:________________________________    Thomas J. McReynolds, Jr.
Title: _________________  

 


                                                                        
                                                              
 
 

--------------------------------------------------------------------------------

 
                                                                                                                        



